DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-12-21.

Response to Arguments
Applicant's arguments filed 04-12-21 have been fully considered but they are not persuasive.
Applicant argues that in reference of Kamiyama A) some disclosed part rea arranged in different place (than the application) of a printed circuit board; and B) Kamiyama does not disclose “a shunt resistor having one end that is connected to one end of the first ground wiring line, and another end that is connected to another end of the second ground wiring line, wherein the signal terminals include: a first current detection terminal disposed to be close to the shunt resistor and electrically connected to the one end of the shunt resistor; and a second current detection terminal disposed to be close to the shunt resistor and electrically connected to the other end of the shunt resistor, and wherein the shunt resistor is disposed to be close to the first side of the substrate along which the signal terminals are arranged”.
This argument is not persuasive because
For the A) and B) statements themselves are true, but these are the reasons for 103 rejection, not 102 rejection.
A) Kamiyama discloses an electronic device structurally very close to the electronic device of claimed invention, since Kamiyama disclosed the same parts 
	Applicant tried to use arranging locations of parts on a printed circuit board for seeking a patent; and since there is no disclosure of specified benefits for why must having these part location arrangements in the Specification, with part location arrangement alone is not a patentable subject matter al all.
B) Kamiyama discloses an electronic device structurally very close to the electronic device of the claimed invention, except the device of Kamiyama using a thermistor (17, fig. 1-2; it is also a shunt resistor) to detect/control temperature of the electronic device, and the electronic device of application using a shunt resistor to detect/control current of the electronic; and secondary reference of Maeda disclose an electronic device using a shunt resistor to detect/control current of the electronic (as having a same shunt resistor and a current detect/control circuit),
Maeda teaches a device wherein
 a shunt resistor (Rs, fig. 21) having one end that is connected to one end of the first ground wiring line (of ground side of low-side switch T4, fig. 21), and another end that is connected to another end of the second ground wiring line (to 
since Maeda teaches a device having the same shunt resistor and current detect/control circuit, and the electronic device of Kamiyama is capable of adding the shunt resistor and current detect/control circuit of Maeda,
Therefore, it would have been obvious to one having ordinary skill in the art to add a shunt resistor between low-side switch and ground and the current detect/control circuit as taught by Maeda in the electronic device of Kamiyama, in order to detect/control a current of the switch circuit flowing through the shunt resistor ([0153], Maeda) for the electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US20160351488) in view of Maeda et al. (US20080203962).
Re Claim 1, Kamiyama show and disclose
An electronic module configured to convert a direct current to a three-phase alternating current, and supply the three-phase alternating current to a three-phase motor to drive the three-phase motor, the electronic module comprising: 
a substrate (2, fig. 1); 
a plurality of signal terminals (31-36, fig. 1-2; signal terminals that are arrayed along the first direction, [Abstract]) arranged along a first side (top side, fig. 1) of the substrate; 
a power supply terminal (21, fig.1-2), first to third motor terminals (23, 24 and 25, fig. 1-2) connected to coils of the three-phase motor, and a ground terminal (22, fig. 1-2), the motor terminals arranged along a second side (bottom side, fig. 1) that is opposite to the first side of the substrate;
a power supply wiring line (wiring connected to 21, fig. 1-2) disposed on the substrate, the power supply wiring line being connected to the power supply terminal (fig. 1-2); 
a first ground wiring line (ground wiring connecting low-side switch 14, 15 and 16, fig. 1- 2) disposed on the substrate (fig. 1); 
a second ground wiring line (ground wiring connecting 22, fig, 1-2) disposed on the substrate, the second ground wiring line being connected to the ground terminal (fig. 1-2);
the substrate having a first side (top side, fig. 1), a second side (bottom side, fig. 1) that opposite to the first side, a third side (left side, fig. 1) that 
Kamiyama disclosed claimed invention, except for the power supply and ground terminals being arranged along the second side, the power supply wiring line along the first side, the first ground wiring line along the second side, and the second ground wiring line between a fourth side and the first ground wiring line; since Kamiyama disclosed the power supply and ground terminals, the first power supply wiring line, the first and second ground wiring lines are disposed on the substrate with four sides (fig. 1), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the power supply and ground terminals along the second side of the substrate, arrange the power supply wiring line along the first side, the first ground wiring line along the second side, and arrange the second ground wiring line between a fourth side and the first ground wiring line, in order to be able to have variety design choice of locations for placing the power supply terminal and wiring line, and the ground terminals and wiring lines for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70;
first to third half bridges (11/14, 12/15 and 13/16, fig. 2) each including a high-side switch (11, 12 and 13, fig. 2) and a low-side switch (14, 15 and 16, fig. 2) connected in series between the power supply wiring line (of 21, fig. 2) and the ground wiring line (of 22, fig. 2), connection points between the high-side switches and the low-side switches being connected to the first to third motor 
Kamiyama does not disclose
a shunt resistor having one end that is connected to one end of the first ground wiring line, and another end that is connected to another end of the second ground wiring line, a first current detection terminal disposed to be close to the shunt resistor and electrically connected to the one end of the shunt resistor; and a second current detection terminal disposed to be close to the shunt resistor and electrically connected to the other end of the shunt resistor,
Maeda teaches a device wherein
 a shunt resistor (Rs, fig. 21) having one end that is connected to one end of the first ground wiring line (of ground side of low-side switch T4, fig. 21), and another end that is connected to another end of the second ground wiring line (to ground, fig. 21), a first current detection terminal (for connecting top of Rs and + of CM1, fig. 21) disposed to be close to the shunt resistor and electrically connected to the one end of the shunt resistor (fig. 21); and a second current detection terminal (connecting bottom of Rs and – of CM1, fig. 21) disposed to be close to the shunt resistor and electrically connected to the other end of the shunt resistor (fig. 21),
since Maeda teaches a device having the same shunt resistor and current detect/control circuit, and the electronic device of Kamiyama is capable of adding the shunt resistor and current detect/control circuit of Maeda,

Kamiyama and Maeda disclosed claimed invention, except for the shunt resistor is disposed to be close to the first side of the substrate; since Kamiyama  disclosed the substrate with four sides (fig. 1), and the added shunt resistor of Maeda (see above), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the shunt resistor close to the first side of the substrate, in order to be able to have variety design choice of location for placing the shunt resist for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 2, Kamiyama and Maeda disclose 
The electronic module according to claim 1, further comprising: a first current detection wiring line (wiring on top of Rs, fig. 21, Maeda) disposed on the substrate to be close to the first current detection terminal (connected to), the first current detection wiring line having one end that is connected to the first current detection terminal and another end that is connected to the one end of the shunt resistor (fig. 21, Maeda); and a second current detection wiring line (wiring on top of Rs, fig. 21, Maeda) disposed on the substrate to be close to the second current detection terminal (connected to), the second current detection wiring line 
Re Claim 3, Kamiyama show and disclose
The electronic module according to claim 2, wherein the power supply wiring line includes: a first portion (horizontal power conductor connecting 21a, fig. 1) disposed on a top surface of the substrate and extending along the first side (top side, fig. 1) of the substrate; and a second portion (vertical portion of power conductor connecting 21, fig. 1) extending along a third side (left side, fig. 1) that intersects the first side and the second side and is opposite to the fourth side (right side, fig. 1) of the substrate, the second portion having one end that is connected to one end of the first portion and another end that is connected to another end of the power supply terminal (fig. 1).
Re Claim 4, Kamiyama show and disclose
The electronic module according to claim 3, wherein the first half bridge includes: a first high-side switch (11, fig. 1-2) disposed on another end of the first portion, the first high-side switch having one end (end connecting power 21, fig. 1-2) that is connected to the first portion and another end (end connecting output terminal 23 for the motor, fig. 1-2) that is connected to the first motor terminal (23, fig. 1-2); and a first low-side switch (14, fig. 1-2) having one end (end connecting output terminal 23 for the motor, fig. 1-2) that is connected to the first motor terminal (23, fig. 1-2) and another end (end connecting ground 22, fig. 1-2) that is connected to the first ground wiring line, wherein the third half bridge 
Re Claim 5, Kamiyama show and disclose
The electronic module according to claim 3,
Kamiyama disclosed claimed invention except for wherein the power supply terminal, the first motor terminal, the second motor terminal, the third motor terminal, and the ground terminal are arranged from the third side in this order along the second side of the substrate; since Kamiyama disclosed the 
Re Claim 6, Kamiyama show and disclose
The electronic module according to claim 4, further comprising: a first central wiring line (wiring between 11 and 14, fig. 1-2) disposed on the top surface of the substrate between the first portion of the power supply wiring line and the first ground wiring line (fig. 1-2), the first central wiring line being close to the first high-side switch (connected to 11, fig. 1-2) and electrically connected to the other end of the first high-side switch and the first motor terminal (23, fig. 1-2); a second central wiring line (wiring between 12 and 15, fig. 1-2) disposed on the top surface of the substrate between the first portion of the power supply wiring line and the first ground wiring line (fig. 1-2), the second central wiring line being close to the second high-side switch (connected to 12, fig. 1-2) and electrically connected to the other end of the second high-side switch and the second motor terminal (24, fig. 1-2); and a third central wiring line (wiring between 13 and 16, fig. 1-2) disposed on the top surface of the substrate 
Re Claim 8, Kamiyama show and disclose
The electronic module according to claim 1, wherein the first motor terminal, the second motor terminal, and the third motor terminal are disposed between the power supply terminal and the ground terminal (fig. 1-2).
Re Claim 9, Kamiyama show and disclose
The electronic module according to claim 1, wherein a first length of a first current path (from power 21 to ground 22 through 11 and 14, fig. 1-2) from the power supply terminal to the ground terminal via the first motor terminal (via the first motor terminal 23, fig. 1-2), a second length of a second current path (from power 21 to ground 22 through 12 and 15, fig. 1-2) from the power supply terminal to the ground terminal via the second motor terminal (via the second motor terminal 24, fig. 1-2), and a third length of a third current path (from power 21 to ground 22 through 13 and 16, fig. 1-2) from the power supply terminal to the ground terminal via the third motor terminal (via the third motor terminal 25, fig. 1-2) are set to reduce differences in inductance and impedance (same path length are used and multi-wirings used for 51, 52 and 53, fig. 1; furthermore, the limitation of “are set to…” is intended-use limitation, and without structure limitation).
Re Claim 11, Kamiyama show and disclose

Re Claim 12, Kamiyama show and disclose
The electronic module according to claim 3, wherein the signal terminals include a first thermistor terminal (44, fig. 1-2) and a second thermistor terminal (45, fig. 1-2), and wherein the electronic module includes: a thermistor (17, fig. 1-2) configured to detect a temperature and disposed to be close to the first side of the substrate (fig. 1); a first thermistor wiring line (wiring connecting 17 and 44, fig. 1-2) disposed on the substrate to be close to the first thermistor terminal (44, fig. 1-2), the first thermistor having one end that is connected to the first thermistor terminal and another end that is connected to one end of the thermistor (fig. 1-2); and a second thermistor wiring line (wiring connecting 17 and 45, fig. 1-2) disposed on the substrate to be close to the second thermistor terminal (45, fig. 1-2), the second thermistor wiring line having one end that is connected to the second thermistor terminal and another end that is connected to another end of the thermistor (fig. 1-2);
Kamiyama and Maeda disclosed claimed invention except for the thermistor being arranged between another end of the first portion the power supply wiring line and the first current detection wiring line on the substrate, since Kamiyama the thermistor (17, fig. 1-2) and is disposed on the substrate and close to another end of the first portion the power supply wiring line (fig. 1), and 
Re Claim 13, Kamiyama and Maeda disclose
The electronic module according to claim 12,
 Kamiyama and Maeda disclose claimed invention except for the thermistor, the first and second thermistor wiring lines, and a part of the one end of the first ground wiring line of the ground wiring line are arranged between the shunt resistor and the power supply wiring line to separate the shunt resistor away from the power supply wiring line, since Kamiyama disclosed the thermistor (17, fig. 1-2), the first and second thermistor wiring lines (wirings connecting 17, fig. 1-2), and a part of the one end of the first ground wiring line (ground wiring connecting low-side switch 14, 15 and 16, fig. 1- 2) of the ground wiring line, the power supply wiring line (wiring connected to 21, fig. 1-2), and the added shunt resistor of Maeda, therefore, it would have been obvious to one having ordinary skill in the art to rearrange the thermistor, the first and second thermistor wiring lines, and a part of the one end of the first ground wiring line of the ground wiring line are arranged between the shunt resistor and the power supply wiring line to .
Claims 7, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Maeda et al., as applied to claim 6 above, further in view of Sonoda et al. (US20180201302).
Re Claim 7, Kamiyama show and disclose
The electronic module according to claim 6, further comprising: a first output wiring line (wiring to output 23, fig. 1-2) disposed on the top surface of the substrate to be close to the first central wiring line (connected to); a second output wiring line (wiring to output 24, fig. 1-2) disposed on the top surface of the substrate to be close to the second central wiring line (connected to); a third output wiring line (wiring to output 25, fig. 1-2) disposed on the top surface of the substrate to be close to the third central wiring line; 
Kamiyama and Maeda do not disclose 
a first output switch disposed on the first output wiring line, and having one end that is connected to the first output wiring line and another end that is connected to the first motor terminal; a second output switch disposed on the second output wiring line, and having one end that is connected to the second output wiring line and another end that is connected to the second motor terminal; and a third output switch disposed on the third output wiring line, and 
Sonoda teaches a device wherein
a first output switch (34U, fig. 1) disposed on the first output wiring line (fig. 1), and having one end that is connected to the first output wiring line and another end that is connected to the first motor terminal (fig. 1); a second output switch (34V, fig. 1) disposed on the second output wiring line, and having one end that is connected to the second output wiring line and another end that is connected to the second motor terminal (fig. 1); and a third output switch (34W, fig. 1) disposed on the third output wiring line, and having one end that is connected to the third output wiring line and another end that is connected to the third motor terminal (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to added switches to three phase outputs, in order to be get better control and protect the three phase output circuits for the electronic device.
Re Claim 10, Kamiyama and Sonoda disclose
The electronic module according to claim 7, 
Kamiyama and Sonoda disclose claimed invention except for wherein the first to third low-side switches and the first to third output switches are arranged in a first direction in which the first side extends, since Kamiyama and Sonoda disclosed the first to third low-side switches (14, 15 and 16, fig. 1-2 of Kamiyama, and 32U, 33U and 32W, fig. 1 of Sonoda) and the first to third output switches (34U, 34V and 34W, fig. 1, Sonoda) and Kamiyama disclosed first side (top side, 
Re Claims 14-15, Kamiyama show and disclose
The electronic module according to claim 7,
Kamiyama and Maeda do not disclose 
a first capacitor disposed on the substrate between the second central wiring line and the third central wiring line, the first capacitor having one end that is connected to the first portion of the power supply wiring line, and another end that is connected to the first ground wiring line; and a second capacitor disposed on the substrate between the first central wiring line and the second central wiring line, a connection wiring line disposed on the top surface of the substrate between the first output wiring line and the first central wiring line, a resistor having one end that is connected to the connection wiring line and another end that is connected to the first ground wiring line.
Sonoda teaches a device wherein
a first capacitor (30W, fig. 1) having one end that is connected to the power supply (fig. 1), and another end that is connected to the ground (fig. 1); a second capacitor (30V, fig. 1) having one end that is connected to the first portion of the power supply wiring line (fig. 1), a connection wiring line (wiring connecting 
Therefore, it would have been obvious to one having ordinary skill in the art to add capacitors as taught by Sonoda in the electronic device of Kamiyama, in order to reduce switching noise for the switch circuits of the electronic device; and since Maeda disclosed the second central wiring line, the third central wiring line, the substrate for mounting components, and the added capacitor of Sonoda, therefore, it would have been obvious to one having ordinary skill in the art to rearrange the first capacitor on the substrate between the second central wiring line and the third central wiring line and the second capacitor on the substrate between the first central wiring line and the second central wiring line, the second capacitor having one end that is connected to the first portion of the power supply wiring line;  in order to be able to have variety design choice of location for placing the capacitor for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848